Case 2:20-cv-02291-DOC-KES Document 87 Filed 04/30/20 Page 1 of 1 Page ID #:981
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. LA CV 20-02291-DOC-KES                                               Date: April 30, 2020

 Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
 AL.


 PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge


                  Not Present                                          Not Present
                Courtroom Clerk                                         Recorder

              ATTORNEYS PRESENT                            ATTORNEYS PRESENT
                FOR PLAINTIFF:                              FOR DEFENDANT:

 PROCEEDINGS (IN CHAMBERS): ORDER RE TRANSCRIPTS OF HEARINGS
                            HELD ON APRIL 7, 2020, APRIL 14, 2020 AND
                            APRIL 23, 2020


        The Court hereby orders the transcripts for the hearing dates below designated as
 the official court record:

        April 7, 2020, Status Conference, Job Number 4052928, Recorder Austin Che,
 transcriber, Lorie A. Cook.

        April 14, 2020, Status Conference, Job Number 4080633, Recorder Austin Che,
 transcriber Jane W. Gilliam.

        April 23, 2020, Status Conference, Job Number 4083654, Recorder Austin Che,
 transcriber Lorie A. Cook.

        The recorder and transcribers referenced above are hereby ordered to submit the
 original transcripts and all notes to transcripts_cacd@cacd.uscourts.gov no later than
 Monday, May 4, 2020, for immediate uploading on the Court’s CM/ECF document filing
 system.

 cc:     Alberto Ortiz, Supervisory Staff Interpreter
         Lorie Cook at calendar-la@veritext.com
         Jane W. Gilliam at calendar-la@veritext.com
                                                                                          :
                                                   Initials of Clerk          ts for kd




 CV (10/08)                        CIVIL MINUTES - GENERAL                                    Page 1 of 1
